Citation Nr: 1733890	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, also claimed as psychiatric/mental illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 





INTRODUCTION

The Veteran had active duty service from November 1982 to July 1985 and had service in the United States Army Reserve Officer Training Corps (ROTC) until 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Although the Veteran was scheduled for a videoconference hearing, he indicated he requested an in-person hearing.  He wanted his hearing at the VA medical center in Tuscon.  However, BVA does not offer in-person hearings at that location.  If the Veteran wishes to attend a hearing regarding his appeal, he should clarify whether he wants an in-person hearing at the Phoenix RO or a videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD related to in-service stressors due to his occupation as an intelligence analyst.  

The Veteran's DD Form 214 reflects that his occupation was intelligence analyst.  
In an August 2013 statement, the Veteran alleged that his stressor involved a fear of hostile military or terrorist activity.  He stated that he was exposed to radical extremists during training at the Defense Language Institute in an immersion learning environment for Arabic language.  He asserted that he was exposed to potential terrorists during his training.  The Veteran further stated that he held a top secret clearance and that his work as an intelligence analyst exacerbated his situation.

A July 2012 VA treatment record shows that the Veteran was diagnosed with PTSD and depression.  The diagnosis was based on the Veteran's report of torturing prisoners and detainees.   

In May 2012, the Veteran submitted a DBQ showing a diagnosis of PTSD based on personal trauma in the military, anxiety, and depression.  The report was not signed by a physician.

The Veteran further asserts that he was diagnosed with PTSD when he was in the ROTC and that such diagnosis led to his separation from the ROTC.  A July 2011 statement from the Veteran indicated that he contacted the ROTC at the University of Arizona and was advised that cadet records are destroyed after five years.  It therefore appears that those records from his ROTC service are unavailable for review.   

The Veteran has not been afforded a VA examination.  On remand, he should be afforded a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD

In an August 2016 statement, the Veteran reported that he receives Social Security benefits.  The Social Security records may be relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Upon remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security records and associate the records with the claims file.  All efforts to obtain the records should be documented.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's claimed psychiatric disorder and whether any identified disorder began during active service or is related to any incident of service.  The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file and interviewing the Veteran, the examiner is asked to: 

a)  Diagnose any acquired psychiatric disability found to be present since the filing of the claim, to include PTSD, anxiety, and depression.  

b)  If the Veteran meets the criteria for PTSD, specify the stressor(s) that provide the basis of the diagnosis. 

In doing so, determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD. 

The examiner should discuss whether PTSD is related to the Veteran's service duties as an intelligence analyst or his training at the Defense Language Institute.  

c) Regardless of whether or not PTSD is diagnosed, the examiner must provide an opinion as to whether any OTHER current psychiatric disability had its clinical onset during active service or is otherwise related to it.

d) The examiner should provide a complete rationale for the opinions.

3.  After completing the requested actions, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative and they should be given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




